Title: Pennsylvania Assembly Committee: Report on a Conference about Quartering, 20 December 1756
From: Pennsylvania Assembly Committee
To: 


Joseph Fox, John Hughes, Franklin, William Masters, and William Allen were appointed a committee to confer with Governor Denny on the quartering impasse. Before they were admitted to the chamber, Denny told the Council “he chose not to enter into any Altercation, nor to refute the many false Relations of Matters of Fact” in the Assembly message of December 19, but he would “insist that Quarters be instantly provided.” He then showed the Council a message to the Assembly which charged it had been “indecent, frivolous, and evasive,” and that beds were needed for 124 soldiers “who lie upon Straw,” and quarters must be made ready for newly arriving recruits. After Denny called in the committee and showed it his message, “Mr. Franklin opened the Conference by making large Professions of the good Disposition of the House for the Army &ca.” The report of the conference was entered in the Council minutes from the Assembly Votes with this comment: “N.B. The Committee’s Report is not agreeable to Truth, and very artfully told, not mentioning several pertinent Matters said by the Governor and the Members of Council; and several offensive, indecent and rude Expressions, used by Mr. Franklin and others of the Committee, being entirely passed over. Upon the whole, there was abundance of Heat, Passion, and Rudeness, on the Part of the Committee.”
  
[December 20, 1756]
That the Governor having been pleased to appoint this Day at Half after Twelve a Clock for the Conference, they had waited upon him accordingly, and found present Robert Strettell, Benjamin Shoemaker, Richard Peters, John Mifflin, and Benjamin Chew, Esquires, Members of the Governor’s Council.
That the Committee had opened the Conference, by assuring the Governor of the good Dispositions of the House towards the Army, and their Intention that sufficient Quarters should be provided for them; but withal expressed the Concern it gave the House to hear, that his Honour had unnecessarily, as they apprehended, issued orders for Quartering them on private Houses by Force, and contrary to Law.
To which the Governor was pleased to answer, that he was informed the Quarters in the Publick-houses were insufficient; that Beds were wanting for more than One Hundred Men.
The Committee then observed, That it was still the Opinion of the House, that the Publick House-keepers of this City generally were able to provide what was necessary for the Number billeted on them; and if they did not comply with the Law, the Magistrates should do their Duty, and fine them, as the Law directed. That if some of them were too poor, others were more able, and the Proportions should be regulated.
The Governor was pleased to say, it was not his Business to enquire where the Fault lay; it was plain the Soldiers were not well quartered; and they must not suffer.
The Committee then took the Freedom to remind the Governor, that the House could only prepare Laws; they had no Power to execute them. That they had provided a good Law for this Purpose, and the Governor had passed it. That the executive Powers of Government were vested in him. His Honour being pleased to say, It could not be expected of him, to go from House to House to see how the Law was executed; the Committee answered,
That the Complaint being laid before his Honour, Orders might properly issue from him to the Magistrates (who are under his Direction) to enquire into and redress it, by exacting a due Observance of the Law, and enforcing it by levying the Fines.

The Committee then took Notice, that no Soldiers had yet been billeted on the Taverns in the Suburbs closely adjoining to the City, where there were many very capable of receiving them: That the neighbouring Towns could also accommodate a great Number.
The Governor replied, That the Quarters were demanded in the City, and it was his Duty to see the Orders executed; that if the Inhabitants thought it unequal, or a Hardship, they might apply to Lord Loudoun.
The Committee answered, That it were to be wished the Governor would consider himself somewhat more in his Civil Capacity as Governor of the Province. We expected of him, that he would be the immediate Father and Protector of the People, and if any Orders he received would in their Consequences be grievous to the People, he would represent the Matter properly in our Behalf: That if an Application to Lord Loudoun, to redress any Grievance, was necessary, we conceived it ought to be made not directly, but through the Governor, and that to do otherwise, would be inconsistent with the Respect due to the Governor. That we did request he would accordingly apply for Orders to quarter on the neighbouring Towns any farther Troops that might arrive here, more than our Publick-houses could well accommodate.
The Governor was pleased to say, he would do so when General Webb arrived, for he thought it reasonable.
The Committee desired the Governor would be pleased to inform us, if any further or other Provision ought to be made for Soldiers Quartering, than what was mentioned in the Act of Parliament.
His Honour was pleased to say, that he knew of none; and that he had answered that Point in a Message he intended to send to the House this Day; which Message he held in his Hand.

The Committee then asked, Whether any further Provision ought to be made for Quartering the Officers, than what the Act of Parliament required?
The Governor answered, None that he knew of. But afterwards mentioned something of Money given them in Flanders, by the Name of Slope-Gelt; tho’ he did not explain it, or seem to insist on it.
It was asked, What was to be understood by Quartering being extended farther in Time of War, than in Time of Peace.
The Governor answered, He knew not, unless it was Quartering on private Houses.
The Governor added, That before he left England, Complaint was made, that the Publick-houses at Canterbury were oppressed by too great a Number of Troops quartered on them, when the Invasion was apprehended, and it was proposed in Parliament to make them some Satisfaction by a Sum of Money, but he knew not whether it was done.
The Committee replied, That in that Case the Parliament must have had the Grounds of Complaint laid before them, and been satisfied they were just. That no Complaint had ever been made to the House by our Tavern-keepers, though this same Law had been a Year in Use among us, before it was at this Time again re-enacted. That the House, on the Remonstrance of the Mayor and Aldermen, had required an Account of the Billeting, in order to satisfy themselves whether there was Cause of Complaint, but had not yet obtained it.
The Governor farther said, That in Time of War, and in Cases of Necessity, it was usual in England to quarter Soldiers on private Houses, and instanced Carlisle. That it was done in Scotland, in the Time of late Rebellion, notwithstanding the Law. That the Inhabitants of Westminster, and Newcastle, had at that Time voluntarily offered to quarter a great Number of Soldiers.

It was answered, That in Cases of Necessity, there was no Doubt but the Inhabitants of this Province would chearfully submit to it; but such Necessity did not appear to us; since there was Room enough in the Publick-houses of the Suburbs, and neighbouring Towns, and other Towns in the Province, for much greater Numbers than Quarters had yet been demanded for. That where it was voluntarily offered, Provision might be made to render it easy; but where Force was used, it was very different, as Families might be taken unprovided.
The Governor replied, That the General was the proper Judge of such Necessity; and the General thought it necessary to have the Soldiers quartered near together.
We replied, We were confident the General had no Inclination to oppress any of His Majesty’s good Subjects; but if Necessity warranted Quartering on private Houses by Force, and contrary to Law; and Military Officers were the only Judges of that Necessity, they might say it was necessary to quarter the whole Army, not only in one City, but in one Square, or one Street; and thereby harrass the Inhabitants excessively. That the People of this Province were as good and as loyal Subjects as any in the King’s Dominions, and as well affected to the Soldiery: That we had evinced this by doing more (as we conceived) at our own Expence, for the Army since they arrived in America, than any other Province whatever: That we hoped no Measures would be taken to create Differences between the Soldiery and the People, or to render the King’s Service distasteful to those who had at present an hearty Affection to it: And further, that the Governor would listen to no Insinuations, nor be prevailed on to make any Representations of us to the contrary.
The Governor was pleased to say, He should represent nothing but Facts.
A Report of the Surgeons of the Hospital, that the sick Soldiers in the Taverns were badly accommodated, so that their Lives were in Danger, and the Health of the Inhabitants might be affected by the Spreading of their Distempers, being read by the Secretary;
The Committee mentioned, That an Hospital was ordered at the Province Expence for the Soldiers.
The Governor said, we had done it at last with an ill Grace.
His Honour was then reminded by one of the Committee, That when the Commissioners, on the first Application for an Hospital, had enquired of him what was the Custom in England, in that Particular; he was pleased to answer, It was the Custom for each Town or Corporation where Troops were quartered, to provide a Hospital at the Expence of the Town or City. That the Commissioners therefore, as the Province Money in their Hands began to run low, left that Matter to the Corporation of Philadelphia, who had Money in Bank, more than sufficient for that Purpose. But the Corporation declining it, the House recommended it to the Commissioners, who had ordered it.
The Governor answered, It was the Custom in England, but the Corporations were not obliged to it. Though when they refused it, it was not well taken.
This the Committee report as the Substance of what passed at the Conference, to the best of their Remembrance.
